Rosen & Kantrow, PLLC
Attorneys for Allan B. Mendelsohn, Trustee
38 New Street
Huntington, New York 11743
(631) 423-8527
Fred S. Kantrow, Esq.

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re:
                                                               Case No.: 20-71741-ast
         DAVID N. COHEN,                                       Chapter 7

                                    Debtor.
----------------------------------------------------------x
                     TRUSTEE’S APPLICATION PURSUANT TO RULE 2004
          OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE SEEKING
                              THE ENTRY OF AN ORDER DIRECTING
           TEACHERS FEDERAL CREDIT UNION TO PRODUCE DOCUMENTS

TO:      HON. ALAN S. TRUTS
         UNITED STATES BANKRUPTCY JUDGE

         Allan B. Mendelsohn, the chapter 7 trustee (the “Trustee”) herein, by and through his

counsel, Rosen & Kantrow, PLLC, respectfully submits this as and for his application (the

“Application”) seeking the entry of an Order, substantially in the form of the proposed Order

annexed hereto, authorizing the Trustee to serve a subpoena (the “Subpoena”) upon Teachers

Federal Credit Union (“TFCU” and/or the “Witness”) pursuant to Rule 2004 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”) directing the production of documents; and

states as follows:

                                               BACKGROUND

         1.        On March 19, 2020 (the “Petition Date”) the Debtor filed a voluntary petition

under Chapter 7 of the Bankruptcy Code.

         2.        Allan B. Mendelsohn was appointed the interim Trustee and thereafter did duly

qualify as the permanent case Trustee.
       3.      In the instant case the Debtor engaged in clever pre-bankruptcy planning which

enabled him, for all intents and purposes, to divest himself of significant assets. More

specifically, and more troubling to the Trustee and those creditors that appear to have suffered

the harm, the Debtor came into title on the real property commonly known as 2046 Ridge Road,

Syosset, New York (the “Real Property”) on or about October 23, 2019. Prior to that, according

to the Debtor’s petition and schedules, the Real Property was held in fee simple absolute by

David Cohen and Susan Cohen as the Trustees of The Susan Cohen Living Trust Dated

September 18, 2002 (the “Trust”). In short, it would appear that the Debtor and his non-filing

spouse conspired to hinder, delay or defraud the creditors of the Debtor. When it became

necessary to own the Real Property as tenants by the entirety, just a few short months prior to the

Petition Date, and within two months after first consulting with bankruptcy counsel, the Debtor

and his non-filing spouse transferred the Real Property back into their names. The Trustee must

determine whether the actions engaged by the Debtor give rise to multiple causes of action,

including but not limited to, avoidance of a fraudulent conveyance; objection to any claim of

exemption in the alleged homestead and the denial of the Debtor’s discharge.

       4.      A review of land records maintained by the County of Nassau indicates that the

Real Property remains subject to two (2) mortgages each held by TFCU. The first is a mortgage

in the face amount of $600,000 which was granted by the Trust on or about September 22, 2014.

The second is a credit line mortgage in the face amount of $100,000 which was granted by the

Trust on or about April 24, 2015.

       5.      The Trustee must determine if these mortgages granted by the Trust are in fact
valid encumbrances given the facts and circumstances herein. If these mortgages are avoidable

for the benefit of the creditors of the estate, the Trustee has a fiduciary obligation to move to set

them aside.

       6.      For these reasons, the Trustee seeks an Order to authorize the service of the

proposed subpoena.

                                       RELIEF REQUESTED

       7.      By this Application, the Trustee seeks an Order of this Court, substantially in the

form of the proposed Order annexed hereto authorizing the Trustee to serve the proposed

subpoena upon the Witness.

       8.      Bankruptcy Rule 2004 provides, in pertinent part, as follows:

                       (a) Examination on Motion. On Motion of any party in interest, the court
                       may order the examination of any entity.

                       (b) Scope of Examination. The examination of any entity under this rule
                       or of the debtor under §343 of the Code may relate only to the acts,
                       conduct, or property or to the liabilities and financial condition of the
                       debtor, or to any matter which may affect the administration of the
                       debtor’s estate, or to the debtor’s right to a discharge . . . [T]he
                       examination may also relate to the operation of any business and the
                       desirability of its continuance, the source of any money or property
                       acquired by the debtor for purposes of consummating a plan and the
                       consideration given therefor, and any other matter relevant to the case or to
                       the formulation of a plan.

                       (c) Compelling Attendance and Production of Documents. The attendance
                       of an entity for examination and for the production of documents, whether
                       the examination is to be conducted within or without the district in which
                       the case is pending, may be compelled as provided in Rule 9016 for the
                       attendance of a witness at a hearing or trial. As an office of the court, an
                       attorney may issue and sign a subpoena on behalf of the court for the
                       district in which the examination is to be held if the attorney is admitted to
                       practice in that court or in the court in which the case is pending.

Fed. R. Bankr. P. 2004(a), (c), (d).
        9.      As a threshold matter, the Trustee has the absolute right to be heard in this case

pursuant to 11 U.S.C. § 1109(b)(“A party in interest, including the debtor, the trustee, a creditors’

committee, an equity security holders’ committee, a creditor, an equity security holder, or any

indenture trustee, may raise and may appear and be heard on any issue in a case under this

chapter.”).

        10.     Examinations under Rule 2004 include within their scope, inter alia, any matter

that may relate to the property and assets of the estate; the financial condition of the debtor; any

matter that may affect the administration of a debtor’s estate; and, in a chapter 11 case, any

matter relevant to the case or to the formation of a plan. See, Fed. R. Bankr. P. 2004(a), (c) and

(d). Court have consistently recognized that the scope of discovery under Bankruptcy Rule 2004

is extraordinarily broad. See, e.g., In re Ionosphere Clubs, Inc., 156 B.R. 414, 432 (S.D.N.Y.

1993) (likening the scope of a Rule 2004 examination to a ‘fishing expedition’); In re Bakalis,

199 B.R. 443, 447 (Bankr. E.D.N.Y. 1996); In re Bennett Funding Group, Inc., 203 B.R. 24, 28

(Bankr. N.D.N.Y. 1996) (holding that the scope of a Rule 2004 examination is “admittedly

unfettered and broad”. (citations omitted).

        11.     The discovery sought by this Application goes directly to the acts, conduct and

administration of the Debtors’ estate. Specifically, the Trustee seeks, inter alia, information

relating to the recovery of assets of the estate. Accordingly, the requested discovery is directly

related to the acts, conduct or property or to the liabilities of the Debtor’s estate and is

appropriate under Rule 2004.

        WHEREFORE, the Trustee respectfully requests that this Court grant the Application in

its entirety and enter an Order substantially in the form of the proposed Order annexed hereto and

grant any such further relief as this Court deems just and proper under the facts and
circumstances herein.

Dated: Huntington, New York
       May 11, 2020
                                    Rosen & Kantrow, PLLC
                                    Counsel to the Trustee

                              BY:   S/Fred S. Kantrow
                                    Fred S. Kantrow
                                    38 New Street
                                    Huntington, New York 11743
                                    631 423 8527
                                    Fkantrow@rkdlawfirm.com
